336 S.W.3d 515 (2011)
Delwin T. COOPER, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 71698.
Missouri Court of Appeals, Western District.
March 29, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 3, 2011.
S. Kathleen Webber, Assistant Appellate Defender, Kansas City, MO, for Appellant.
Chris Koster, Attorney General, Evan J. Buchheim, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division I: MARK D. PFEIFFER, Presiding Judge, and THOMAS H. NEWTON and ALOK AHUJA, Judges.


*516 Order
PER CURIAM:
Delwin T. Cooper appeals from the Circuit Court of Buchanan County's denial of his Rule 24.035 motion for post-conviction relief. On appeal, Cooper argues that (1) plea counsel provided ineffective assistance of counsel; and (2) his guilty plea was unknowing and involuntary. We disagree and affirm in this per curiam order. We have provided the parties a legal memorandum explaining our ruling today. Rule 84.16(b).